internal_revenue_service department of the treasury index numbers constitution ave nw washington dc number release date contact person telephone number refer reply to cc dom fi p plr-119850-98 date date legend state fund advisor this letter responds to your request for a ruling dated date and subsequent correspondence dated date submitted on behalf of fund that the award of points under an airline awards program will be treated for federal_income_tax purposes as an adjustment of an investor’s purchase_price for its shares and will result in an adjustment to its basis in those shares and that the operation of the airline awards program including the redemption of points will not result in the payment of preferential dividends by fund within the meaning of sec_562 of the internal_revenue_code facts fund is organized as a corporation under the laws of state it is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund has elected to be operated in such a manner as to qualify as a regulated_investment_company ric under subchapter_m part of the code and intends to continue to qualify as such advisor serves as the investment_advisor administrator and distributor of fund fund currently sells shares at net asset value without the imposition of a sales charge plr-119850-98 shares of fund are sold subject_to a plan adopted pursuant to rule 12b-1 c f_r 12b-1 under the act rule 12b-1 plan and also to a shareholder services plan advisor in its capacity as distributor for fund proposes to adopt an airline awards program as an incentive to the purchase of shares in fund the additional assets thus attracted will benefit fund’s shareholders by maximizing economies of scale the airline awards program the program is proposed to be adopted as follows a qualifying investor who chooses to participate in the program will be awarded one point for every new dollar invested in the fund a qualifying investor is any investor other than ira accounts k plans and other qualified_retirement_plans who cannot hold awards of the type proposed because of prohibitions under erisa on their receipt by custodians or trustees or their distribution to ira account owners or plan participants a qualifying investor will be asked in the fund’s account application whether the investor desires to participate in the program a qualifying investor who has accumulated points can redeem these points for one round-trip coach ticket including all taxes and fees for travel in north american on any airline up to a maximum ticket price of a qualifying investor who chooses to participate in the program will be subject_to a contingent deferred sales charge equal to of the net asset value of shares at the time of purchase if the shares subject_to the program are redeemed within_12_months of the purchase date of the shares a qualifying investor who is awarded points under the program will be informed of the fair_market_value of the points and informed that the investor’s basis in the shares giving rise to the award of points should be adjusted downward by the fair_market_value of the points as a purchase_price_adjustment advisor will arrive at a fair_market_value for the points based on a comparison of the costs of purchasing frequent flyer miles and by taking into account the following additional factors estimates on the probabilities that the points will eventually be redeemed by shareholders the fact that points can be utilized only within the confines of fund’s program and cannot be combined with any other frequent flyer program the fact that the maximum value of one point cannot exceed one cent because under the program’s terms a holder of points is entitled to a maximum benefit of advisor represents that all points issued under the program will have the same fair_market_value to all investors participating in the program in consideration of the foregoing factors advisor anticipates that the fair_market_value of one point under the program will be between plr-119850-98 reinvestment of dividends and capital_gains do not create points a maximum of points will be awarded to an investor in any calendar_year adjustments may be made to the program if for example it appears that investors are redeeming and repurchasing shares for the purpose of creating points advisor in its capacity as the distributor for fund will purchase the airline tickets out of its own resources neither its compensation as advisor nor as administrator nor as distributor will be in any way adjusted for or dependent upon the expenses of ticket purchase advisor in its capacity as the distributor for fund will be free to alter change or discontinue the program at any time in its sole discretion it will issue statements quarterly to each investor who holds points accounting for the redemption of points will be on a first-in_first-out basis all points will expire three years from the date of the last investment of or more points are nontransferable and are not redeemable for cash law analysis sec_851 of the code defines a regulated_investment_company in part as a domestic_corporation which at all times during the taxable_year is registered under the investment_company act of as a management company sec_851 of the code limits the definition of a regulated_investment_company or ric to a corporation that elects to be a ric and that meets certain gross_income and diversification requirements a corporation that is a ric within the meaning of sec_851 of the code and that is taxable under subchapter_m part i of subtitle a of the code pays tax on its investment_company_taxable_income under sec_852 of the code sec_852 of the code imposes a tax on the excess if any of the net_capital_gain of a ric over its deduction for dividends_paid determined with reference to capital_gains dividends only sec_852 of the code provides that a ric is not taxable under subchapter_m part i unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the taxable_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income sec_561 of the code sets forth a definition of the deduction for dividends_paid rules applicable in determining dividends eligible for the dividends_paid deduction are provided in sec_562 except as otherwise provided sec_562 plr-119850-98 states that the term dividend includes only dividends described in sec_316 which provides a definition of dividends for purposes of corporate_distributions sec_316 defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the earnings_and_profits at the time the distribution was made sec_562 of the code provides that the amount of any distribution shall not be considered as a dividend for purposes of the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent the former class is entitled without reference to waivers of their rights by shareholders to be preferred the proposed award of points to investors in fund upon the purchase of shares in fund is integrally related to that purchase it is well established that if as part of a transaction involving a purchase of property the purchaser receives other consideration either from the seller of the property or from a third party as an inducement to the purchase the fair_market_value of the other consideration received is treated as a rebate that adjusts the purchase_price of the property accordingly a downward adjustment to basis in the newly purchased shares is required under sec_1016 revrul_76_96 1976_1_cb_23 rebate paid_by automobile manufacturer to customer who purchased automobile from dealer holdings based on the facts as represented by fund we rule as follows the award to an investor in fund of points under the airline awards program described in this letter will be treated for federal_income_tax purposes as an adjustment of the investor’s purchase_price in its shares and will result in an adjustment to its basis in those shares the award to an investor in fund of points under the airline awards program described in this letter and the operation of that program including the redemption of points for airline tickets will not result in the payment of preferential dividends by fund within the meaning of sec_562 of the code no opinion is expressed nor was a ruling requested as to whether the award of points in general constitutes the payment of dividends required to be reported under the provisions of sec_6042 further no opinion is expressed as to whether the award plr-119850-98 of points is properly treated as an adjustment to the purchase_price of shares or as to whether the award of points or operation of the airline awards program gives rise to the payment of preferential dividends if changes or adjustments are made to the airline awards program described in this letter no opinion is expressed as to the appropriate valuation of the points awarded under the airline awards program described in this letter finally no opinion is expressed as to whether fund qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to fund sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which points are awarded under the airline awards program described in this letter sincerely assistant chief_counsel financial institutions products by william e coppersmith chief branch
